[Cite as State v. Sanders, 2022-Ohio-514.]


                                        COURT OF APPEALS
                                    DELAWARE COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO,                               :       JUDGES:
                                             :       Hon. William B. Hoffman, P.J.
        Plaintiff - Appellee                 :       Hon. Patricia A. Delaney, J.
                                             :       Hon. Craig R. Baldwin, J.
-vs-                                         :
                                             :
JARELL SANDERS,                              :       Case No. 21 CAA 01 0004
                                             :                21 CAA 01 0005
        Defendant - Appellant                :
                                             :       OPINION



CHARACTER OF PROCEEDING:                             Appeal from the Delaware County
                                                     Court of Common Pleas, Case Nos.
                                                     20CRI0100039 & 18CRI110663




JUDGMENT:                                            Affirmed



DATE OF JUDGMENT:                                    February 22, 2022



APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

MELISSA SCHIFFEL                                     WILLIAM T. CRAMER
Delaware County Prosecutor                           470 Olde Worthington Road, Suite 200
                                                     Westerville, Ohio 43082
By: ELIZABETH MATUNE
Assistant Prosecuting Attorney
Delaware Co. Prosecuting Attorney
149 North Union Street
Delaware, Ohio 43015
Delaware County, Case No. 21 CAA 01 0004 & 21 CAA 01 0005                          2


Baldwin, J.

       {¶1}   Defendant-appellant Jarell Sanders appeals his conviction and sentence

from the Delaware County Court of Common Pleas. Plaintiff-appellee is the State of Ohio.

                       STATEMENT OF THE FACTS AND CASE

       {¶2}   On November 29, 2018, appellant was indicted in Case No. 18 CR I 11 0683

on one count of domestic violence in violation of R.C. 2919.25(A), a felony of the fourth

degree. At his arraignment on December 5, 2018, appellant entered a plea of not guilty

to the charge.

       {¶3}   Subsequently, the matter proceeded to a jury trial and appellant was found

guilty of the charge. Pursuant to a Judgment Entry filed on April 24, 2019, appellant was

placed on three years community control under specified terms and conditions. Among

the same, appellant was ordered not to leave the State of Ohio without written consent

from Adult Court Services, to report to his supervising officer as ordered, and to have no

in-person contact with S.S., the victim.

       {¶4}   Appellant then filed an appeal that was assigned Case No. 19 CAA 05 0033.

       {¶5}   On June 18, 2019, appellee filed a Motion to Suspend Community Control

Sanctions, alleging that appellant had violated specified conditions of his community

control. Following a hearing held on July 5, 2019, the trial court found appellant to be in

violation of the terms and conditions of his community control and reinstated the

community control sanctions with an additional sanction that appellant serve an additional

twelve days (12) in the Delaware County Jail.

       {¶6}   Appellant then filed an appeal that was assigned Case No. 19 CAA 05 0033.
Delaware County, Case No. 21 CAA 01 0004 & 21 CAA 01 0005                          3


      {¶7}   Thereafter, while the appeal filed by appellant was pending, another Motion

to Suspend Community Control Sanctions was filed on January 13, 2020, alleging that

appellant had failed to make himself available for supervision and absconded from

supervision. Also, in January of 2020, appellant was indicted in Case No. 20 CRI 01 0039

on a new charge of domestic violence in violation of R.C. 2919.25(A), a felony of the third

degree based on two prior offenses.

      {¶8}   On February 7, 2020, an Amended Motion to Suspend Community Control

Sanctions was filed in the earlier case. The motion alleged that appellant, who had been

apprehended in Pennsylvania, had left the State of Ohio without consent and had violated

the no-contact order.

      {¶9}   On July 16, 2020, this Court affirmed appellant’s conviction in Case No. 18

CR I 11 0683. See State v. Sanders, 5th District Delaware No. 2019 CAA 05 0033, 2020-

Ohio-3733.

      {¶10} The offense in case No. 20 CRI 01 0039 was tried to a jury in December of

2020. The following evidence was adduced at trial.

      {¶11} S.S. testified that she had known appellant since she was ten years old and

that they had dated on and off for several years. Appellant and S.S. had one child together

and her other child was from another relationship. In addition, S.S. raised two children

that appellant had from another relationship as her own. Appellant also had another child

with a woman named Angelina.

      {¶12} In December of 2019, appellant and S.S. were trying to figure things out

about their relationship for the children’s’ sake. The two wanted to reconcile and to put

their family back together. S.S. believed that appellant was seeing Angelina. While
Delaware County, Case No. 21 CAA 01 0004 & 21 CAA 01 0005                          4


appellant denied that the two were seeing each other, Angelina told S.S. that she and

appellant were seeing each other, but were co-parenting their child together.

      {¶13} On December 5, 2019, S.S. came home from work and asked appellant if

he was going to pick up the two children that she had raised as her own. They went to

school around the corner from Angelina’s house and went to her house until appellant got

off of work. Appellant said that he would pick them up later. S.S. called her brother, who

was close to appellant, to come and talk to appellant. She was hoping that her brother

could help her figure out whether appellant was “all in” with her or also with Angelina.

Trial Transcript at 172. S.S. left the house before her brother arrived at the house and

shortly thereafter, appellant’s sister, Sharee, called S.S. and asked her what she was

doing. S.S. told Sharee that she did not know where she stood with appellant and that

things were not going well with them. S.S. then went over to Sharee’s house and was

there for less than half an hour before the two left to get drinks at a local bar. Sharee

ordered a pitcher of some kind of drink and S.S. “sipped on some of it.” Trial Transcript

at 173. S.S. told Sharee of her concerns that appellant was “playing both sides” and that

appellant was seeing Angelina and lying about it. Trial Transcript at 174. Based on her

conversation with Sharee, S.S. Face Timed Angelina.

      {¶14} After talking with Angelina, who insinuated that she was still involved with

appellant, S.S. decided to go talk to appellant. She went back to her house where

appellant was at along with her kids, a niece and a nephew who were also there. The kids

were asleep in their rooms.

      {¶15} S.S. spoke with appellant about the state of their relationship. Appellant was

playing a video game and S.S. asked him to turn off the microphone so that they could
Delaware County, Case No. 21 CAA 01 0004 & 21 CAA 01 0005                           5


talk. When he did not do so, she became agitated and unplugged the microphone. S.S.

told him that she had talked to Angelina. S.S. told appellant that she was tired of the lies

and that if appellant wanted to go with Angelina, she was fine with that. When appellant

denied that there was anything going on with Angelina, S.S. told him to pack his things

and leave because she had had enough of the lies.

       {¶16} Appellant then blew cigarette smoke in S.S.’s face. She snatched the

cigarette away and broke off the end and cursed at appellant for being disrespectful.

Appellant then called his sister and asked her to come over to ensure that things did not

get out of hand while he packed up his stuff to leave. As appellant began gathering up his

things, S.S. and appellant began to argue. As their argument became more heated, S.S.

told appellant to just leave and that her brother would bring his things to him later.

Appellant refused but S.S. insisted that he needed to go. She then walked out of the room.

       {¶17} After appellant had not left approximately five minutes later, S.S. walked

back into the room and told appellant that she hated him and he was a coward. She told

him that she wished that she had never met him. Appellant started laughing and called

S.S. pathetic and a clown. S.S. told appellant to call his sister who had not yet arrived

and called appellant a “P-U-S-S-Y.” Trial Transcript at 190. Appellant then ran over and

grabbed S.S’s neck with his left hand. The two ended up in the hallway against a banister.

Appellant threatened to push S.S. over the banister, so she wrapped her left leg around

one of the balusters. Appellant tightened his grip on her neck.

       {¶18} Once appellant left, S.S. ran into her bedroom hoping to get her cell phone.

She told appellant that she was calling the police, so he needed to leave. S.S. did not see

her cell phone and turned to leave her room to search for the same. As she turned towards
Delaware County, Case No. 21 CAA 01 0004 & 21 CAA 01 0005                            6


appellant, appellant struck her on the head and she fell to the ground. S.S. was not able

to see what she was struck with.

       {¶19} When S.S. got up, she felt something “leaking” onto her face. Trial

Transcript at 199. When she touched her face, she discovered blood on her hands.

Because blood makes her dizzy and squeamish, S.S. stumbled backwards onto her bed.

S.S. then got up and attempted to walk to the land line phone on her nightstand. Appellant

reentered the room at this time, so she told him again that he needed to leave because

she was calling the police. Appellant then grabbed her right arm but S.S. pulled away

from him. When she dd so, the phone fell behind the nightstand. S.S. was hitting appellant

and he then grabbed her again. They fell onto the bed. S.S. passed out and when she

came to, appellant was gone. She did not hear appellant run down the stairs which were

uncarpeted.

       {¶20} When S.S. came to, she went downstairs for her car keys, but they were

not there. She assumed that appellant had taken them. When she found her cell phone,

she started to call 911, but decided that she did not want the police waking up the children

or the children to see her with blood on her face. S.S. decided to walk to the police station

which was a few blocks away. While she was walking, appellant’s sister Sharee called

and they did a video call. Sharee was shocked by S.S.’s appearance and told her that

she was bleeding. S.S. told Sharee that she and appellant had been arguing and that

appellant had choked her and grabbed her. Sharee told S.S. to stop and that she would

come and get her, but S.S. did not want to wait. Sharee then drove past S.S., stopped

and ran over to her. S.S., who was crying, told Sharee what had happened and Sharee

told her to calm down. Sharee told S.S. that she would take her to the hospital, but S.S.
Delaware County, Case No. 21 CAA 01 0004 & 21 CAA 01 0005                           7


said that she did not want to go to the hospital but to the police station. When S.S. pulled

away from Sharee, she lost her balance and fell onto the ground. S.S. testified that Sharee

told her that she had to get up because people were screaming about calling the police.

       {¶21} S.S. eventually got into the car with Sharee and had an asthma attack. S.S.

told Sharee to take her to her mother’s for an inhaler but Sharee refused to go to S.S.’s

mother’s house but went to S.S.’s sister’s house instead. S.S. passed out on the way

there. S.S.’s sister would not come to the door, so S.S. had to call her to come down.

When she saw S.S., she started yelling about what had happened and they explained it

to her. S.S.’s sister said that she should go to the hospital, but S.S. wanted to go to the

police station. After her sister asked about the kids, S.S. began to rethink her plan. S.S.

was afraid that if she went to the police, she would not get to see appellant’s children

again, so she asked to go home instead.

       {¶22} S.S. testified that she must have passed out again because when she woke

up, the police were at the door to her sister’s house. She told her sister that she did not

want to talk to them and told her to get rid of them. Sharee ended up talking to the police.

After the police left, Sharee took S.S. home and S.S. relaxed on the bed.

       {¶23} Sharee returned to S.S’s home around 7:00 a.m. to take S.S.’s oldest child

to school and S.S. got up around 8:00 a.m. to take the younger children to school. S.S.

then went to Sharee’s house and told her that she was thinking of pressing charges. The

two talked for a while and then S.S. went to her brother’s house. When she took off the

scarf that she was wearing on her head, her brother saw blood and got mad and S.S.

explained what had happened. S.S. also spoke with Angelina and told her what had
Delaware County, Case No. 21 CAA 01 0004 & 21 CAA 01 0005                          8


happened and warned her to be careful. She texted Angelina photos of her injury and

blood stained bedding and told her that the police were on the way.

       {¶24} After speaking with her family, S.S. decided to call the police. When they

came out, they told her that she needed to go to the hospital for stitches. After giving a

statement to the police, S.S. went to the hospital for treatment. At the hospital, Sharee

began texting S.S. Sharee told her that appellant was having suicidal thoughts. S.S. was

worried that appellant might hurt himself and felt pressured to recant her statements to

the police. S.S. told the police that she did not want to talk anymore and did not want to

press charges. S.S., however, told the emergency room nurse what had happened and

that her significant other was her assailant.

       {¶25} S.S. was treated at the hospital and when she was released, her whole

family knew about the assault and begged her to cooperate with the police. S.S. finally

went to the police station and provided a statement and filled out additional paperwork.

       {¶26} After obtaining a warrant, the police officer unsuccessfully attempted to

contact appellant at various times.

       {¶27} At the conclusion of the evidence and the end of deliberations, the jury

found appellant guilty of domestic violence. The matter proceeded to sentencing. At

sentencing, the trial court first addressed the pending community control violations in

Case No. 18 CR I 11 063. Appellee amended the violations to allege that appellant

absconded from supervision, had violated the no-contact provision with S.S, and was

convicted of the new felony domestic violence. Appellant admitted to the violations and

the trial court revoked his community control and sentenced appellant to maximum

consecutive terms consisting of the reserved term of eighteen (18) months on the original
Delaware County, Case No. 21 CAA 01 0004 & 21 CAA 01 0005                           9


fourth-degree felony domestic violence and thirty-six (36) months on the new third degree

felony domestic violence for an aggregate prison term of four and a half years.

       {¶28} Appellant timely appealed the new conviction in Case No. 20CRI010039,

which was assigned Case No. 21 CAA 01 0004. He also appealed from the community

control violation in Case No. 18CRI110683, which was assigned Case No. 21 CAA 01

0005. The two appeals were consolidated.

       {¶29} Appellant now raises the following assignments of error on appeal:

       {¶30} “I.    THE   CONVICTION      FOR     DOMESTIC       VIOLENCE WAS NOT

SUPPORTED BY THE WEIGHT OF THE EVIDENCE.”

       {¶31} “II.    APPELLANT’S       ADMISSION       TO     COMMUNITY         CONTROL

VIOLATIONS DID NOT COMPLY WITH DUE PROCESS BECAUSE THEY WERE NOT

ENTERED KNOWINGLY, INTELLIGENTLY, OR VOLUNTARILY.”

                                             I

       {¶32} Appellant, in his first assignment of error, argues that his conviction is

against the manifest weight of the evidence. We disagree.

       {¶33} In determining whether a conviction is against the manifest weight of the

evidence, the court of appeals functions as the “thirteenth juror,” and after “reviewing the

entire record, weighs the evidence and all reasonable inferences, considers the credibility

of witnesses and determines whether in resolving conflicts in the evidence, the jury clearly

lost its way and created such a manifest miscarriage of justice that the conviction must

be overturned and a new trial ordered.” State v. Thompkins 78 Ohio St.3d 380, 387, 1997-

Ohio-52, 678 N.E.2d 541. Reversing a conviction as being against the manifest weight of

the evidence and ordering a new trial should be reserved for only the “exceptional case
Delaware County, Case No. 21 CAA 01 0004 & 21 CAA 01 0005                          10


in which the evidence weighs heavily against the conviction.” State v. Schoeneman, 5th

Dist. Stark No. 2017CA00049, 2017-Ohio-7472, ¶¶ 21-23.

       {¶34} We note the weight to be given to the evidence and the credibility of the

witnesses are issues for the trier of fact. State v. DeHass, 10 Ohio St.2d 230, 237 N.E.2d

212 (1967). The trier of fact “has the best opportunity to view the demeanor, attitude, and

credibility of each witness, something that does not translate well on the written page.”

Davis v. Flickinger, 77 Ohio St.3d 415, 418, 1997–Ohio–260, 674 N.E.2d 1159. State v.

Schoeneman, 5th Dist. Stark No. 2017CA00049, 2017-Ohio-7472, ¶¶ 21-23.

       {¶35} Appellant, in the case sub judice, was convicted of domestic violence in

violation of R.C. 2919.25(A). such section provides that “[n]o person shall knowingly

cause or attempt to cause physical harm to a family or household member.” “A person

acts knowingly, regardless of purpose, when the person is aware that the person's

conduct will probably cause a certain result or will probably be of a certain nature. R.C.

2901.22 (B). Physical harm means “any injury, illness, or other physiological impairment,

regardless of its gravity or duration.” R.C. 2901.01(A)(3).

       {¶36} Appellant specifically argues that he presented three witnesses at trial who

testified that he was at his sister’s house playing video games until he was called away

to Angelina’s house where he stayed the rest for the night and, thus, he had no direct

interaction with S.S. that night. He further contends that S.S.’s story was not credible

because while S.S. testified that the two fought loudly yelling and cursing, the children

slept through all of it and no neighbors came to check on them. He also argues that while

S.S. claimed that appellant had strangled her, there were no marks or “other objective

evidence to prove strangulation.” Appellant also maintains that the injury to S.S’s head
Delaware County, Case No. 21 CAA 01 0004 & 21 CAA 01 0005                            11


is more consistent with the conclusion that she was extremely drunk, hit her head on

something and passed out. He notes that Sharee testified that the bartender had to cut

them off and that S.S. appeared to have a history with alcohol, having recently completed

a driver’s intervention program. Finally, appellant asserts that the timing of S.S’s

complaint to the police was suspicious since she did not make a report until she had time

to think about it, be browbeaten by her family into blaming appellant for her injuries, and

until she became mad enough at appellant for being with Angelina.

       {¶37} However, we find that the jury did not lose its way in convicting appellant of

domestic violence. The jury, as trier of fact, was in the best position to assess credibility

and clearly found S.S’s detailed version of events to be credible and did not find the

testimony of appellant’s witnesses to be credible. We note that S.S. testified that she did

not call the police right away because she was fearful that she would be prevented from

being in contact with appellant’s children who she had helped raise and because she did

not want her children to see her with blood on her face. She testified that she was not

intoxicated. In addition, Angelina testified that S.S.’s text messages to her during the

relevant period of time were coherent. While appellant argues that there was no evidence

of him sustaining defensive wounds, after committing the offense, appellant evaded the

police and fled the state, resulting in no photos of appellant. Moreover, there was medical

testimony that strangulation often does not leave external marks or injuries because the

amount of time is so short. The registered nurse who tended to S.S. at the hospital ER

testified that their concern was with internal damage and that appellant, who complained

of a scratchy throat, difficulty swallowing and clearing her throat, had more than one

symptom of the same. Appellant presented at the hospital for a head injury too. The
Delaware County, Case No. 21 CAA 01 0004 & 21 CAA 01 0005                            12


nurse testified that they did not give appellant stiches for her head injury because too long

a period of time had elapsed between the injury and the hospital visit.

       {¶38} In short, viewing the evidence in its entirely, we cannot say that the jury

committed a manifest miscarriage of justice in convicting appellant of domestic violence.

       {¶39} Appellant’s first assignment of error is, therefore, overruled.


                                             II


       {¶40} Appellant, in his second assignment of error, argues that his admissions to

the community control violations did not comply with due process because they were not

entered knowingly, intelligently and voluntarily. We disagree.

       {¶41} “Although a revocation proceeding must comport with the requirements of

due process, it is not a criminal proceeding”. State v. Ryan, 3rd Dist. Union No. 14–06–

55, 2007–Ohio–4743 at paragraph 8, citing Gagnon v. Scarpelli, 411 U.S. 778, 782, 93

S.Ct. 1756, 36 L.Ed.2d 656 (1973). Therefore, the minimum due process requirements

afforded a defendant in a probation revocation proceeding differ from those in a criminal

trial. The minimum due process requirements for revocation hearings are as follows:

              Written notice of the claimed violations of [probation or] parole;

       disclosure to the [probationer or] parolee of evidence against him; (c)

       opportunity to be heard in person and to present witnesses and

       documentary evidence; (d) the right to confront and cross-examine adverse

       witnesses (unless the hearing officer specifically finds good cause for not

       allowing confrontation); (e) a ‘neutral and detached’ hearing body such as

       a traditional parole board, members of which need not be judicial officers or
Delaware County, Case No. 21 CAA 01 0004 & 21 CAA 01 0005                            13


       lawyers; and (f) a written statement by the fact finders as to the evidence

       relied on and reasons for revoking [probation or] parole.

State v. Miller, 42 Ohio St.2d 102, 104, 326 N.E.2d 259 (1975), quoting Morrissey v.

Brewer, 408 U.S. 471, 489, 92 S.Ct. 2593, 33 L.Ed.2d 484 (1972).

       {¶42} Crim.R. 32.3 sets forth the following requirements which must be met prior

to the revocation of community control that: (1) “[t]he court shall not impose a prison term

for violation of the conditions of a control sanction or revoke probation except after a

hearing at which the defendant shall be present and apprised of the grounds on which

action is proposed[ ]” and (2) “that the defendant shall have the right to be represented

by retained counsel and shall be so advised.”

       {¶43} Appellant was alleged to have violated his community control by violating

the no-contact order, absconding from supervision, leaving the State of Ohio without

permission, and committing a new felony offense while under supervision in Case No. 18

CRI110683.

       {¶44} The trial court, on December 31, 2020, stated, in relevant part, on the

record:

       {¶45} THE COURT: Of course when this kind of motion is filed here, Mr. Sanders,

you, as the Defendant, have a choice. You could agree that you did violate the terms of

your community control sentence in that older case as alleged in the prosecutor’s latest

motion. I would then decide what to do next in that older case. You are under supervision

in that case for one fourth degree felony domestic violence conviction, and there is a

reserved prison term of 18 months hanging over you in that one.
Delaware County, Case No. 21 CAA 01 0004 & 21 CAA 01 0005                           14


       {¶46} Or today, rather than admitting these allegations, you could deny them. If

you want to deny them, you are entitled to have a hearing on them. At that hearing, you

could be represented by your attorney. You and your attorney could present whatever

evidence you would like to refute these allegations. Your attorney could ask questions of

any witness the prosecutor might present, and it would be in the prosecutor’s burden to

convince me that you have done or failed to do these things that she alleges.

       {¶47} Any questions about those matters, Mr. Sanders?

       {¶48} THE DEFENDANT: No, Your Honor.

       {¶49} THE COURT: All right. Do you know what you would like to do on the

probation matter, Mr. Carson?

       {¶50} MR. CARSON: Yes, Your Honor. Mr. Sanders will admit to the violations.

       {¶51} Transcript from December 31, 2020 at 4-5. Appellant then admitted to the

violations and the trial court found that he had violated his community control.

       {¶52} We find that appellant’s admissions to the community control violations

were entered knowingly, intelligently and voluntarily and that there was no due process

violation. Appellant, who was advised of his alleged violations, was advised of his right to

a hearing and to be represented by counsel at any hearing and chose to forego the same.

We find that the trial court complied with Crim.R. 32.3. We note that appellant argues that

if his conviction in this case is overturned on appeal, then his admission was not entered

knowingly, intelligently and voluntarily. However, as is stated above, appellant’s

conviction has been sustained by this Court.

       {¶53} Appellant’s second assignment of error is, therefore, overruled.
Delaware County, Case No. 21 CAA 01 0004 & 21 CAA 01 0005                   15


       {¶54} Accordingly, the judgment of the Delaware County Court of Common Pleas

is affirmed.

By: Baldwin, J.

Hoffman, P.J. and

Delaney, J. concur.